       Case 3:20-cr-00087-RDM Document 39 Filed 03/27/20 Page 1 of 5




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :
                                        :
           v.                           :     No. 3:20-CR-
                                        :
CORBIN KAUFFMAN, aka                    :     (JUDGE                   )
“KingShekels,”                          :
               Defendant.               :


                            INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                  INTRODUCTORY ALLEGATIONS

1.   At times relevant to this Information, CORBIN KAUFFMAN was

a resident of Lehighton, Pennsylvania, within the Middle District of

Pennsylvania.

2.   KAUFFMAN controlled and operated an account on an online

social networking platform using multiple account names, the most

recent of which was the username “KingShekels.” He frequently posted

“selfie” images with his face obscured by a white, skeleton-like mask

with the word “HATE” superimposed over both eyes. Several of the

posts on the KingShekels account depicted an individual with that

skeleton mask committing acts of violence, including pointing a shotgun
       Case 3:20-cr-00087-RDM Document 39 Filed 03/27/20 Page 2 of 5




to the head of the kneeling figure of a caricatured Jewish male and

decapitating another man.

3.   Under the KingShekels account, KAUFFMAN uploaded numerous

posts containing anti-Semitic, Neo-Nazi, and white supremacist

imagery and slogans.

4.   On or about March 7, 2019, KAUFFMAN posted the image of a

white piece of paper with a red swastika in the center, and the words

“Murder Your Local Juden” in black, along with red painted blood.

5.   On or about March 13, 2019, at approximately 6:03 PM,

KAUFFMAN posted a digital photograph of a glass display case

containing Jewish religious and cultural artifacts, located at a

community center and synagogue in Ocean City, Maryland. The digital

photograph showed the silhouette of a male figure holding a camera-

phone, and two stickers affixed to the glass case: one bearing a

swastika, and the second bearing a Jewish male caricature. The rebbe

in charge of that Jewish center responded to the vandalism by filing a

police report, removed the defacement, and taking steps to increase

security. KAUFFMAN posted multiple other images of the same

stickers to the KingShekels account, and a video showing the same
       Case 3:20-cr-00087-RDM Document 39 Filed 03/27/20 Page 3 of 5




Jewish male caricature and a knife on an individual’s lap, accompanied

by a male voice stating, “Let’s go commit some hate crimes.”

6.   In or about March 2019, KAUFFMAN uploaded multiple posts

that related to a specific Neo-Nazi terrorist organization that recruits

new members, in part, through the internet. Some of the images

KAUFFMAN posted consisted of propaganda reposted from the group’s

website.

7.   KAUFFMAN used the KingShekels account to post multiple

images and videos related to and celebrating mass shootings. On

March 15, an individual killed fifty-one people and injured others in a

mass shooting targeting two mosques in Christchurch, New Zealand,

and livestreamed the shooting online. The video showed the individual

shooting numerous unarmed individuals in a mosque. Between March

15 and March 30, 2019, CORBIN KAUFFMAN created and posted

multiple images and videos using the shooter’s video, variously

depicting the shooting as a video game or a music video.

8.   On October 27, 2018, another individual carried out a mass

shooting at Tree of Life Synagogue, killing eleven and injuring others.

KAUFFMAN used the KingShekels account to upload multiple posts
       Case 3:20-cr-00087-RDM Document 39 Filed 03/27/20 Page 4 of 5




related to the alleged shooter. On March 13, 2019, KAUFFMAN posted

an image to the KingShekels account depicting the alleged shooter’s

face along with the text, “ALL JEWS MUST DIE.” On that same date,

KAUFFMAN posted the threatening image described in Count One of

this Information. After posting that image, KAUFFMAN received at

least one message from another social media user advising him to

remove the post and warning him that the image appeared to be a

threat and would likely result in a law enforcement response.

KAUFFMAN did not remove the post.
         Case 3:20-cr-00087-RDM Document 39 Filed 03/27/20 Page 5 of 5




THE UNITED STATES ATTORNEY FURTHER CHARGES:


                                COUNT ONE
                             (18 U.S.C. § 875(c))

        On or about the 13th day of March, 2019, in the Middle District of

Pennsylvania, the defendant,

                           CORBIN KAUFFMAN,

knowingly and willfully did transmit in interstate and foreign

commerce a threat to injure another; to wit, the defendant created and

posted an image to an internet-based website under the username

“KingShekels,” of CORBIN KAUFFMAN’s arm and hand, holding an

AR-15 rifle, pointed at a group of Jewish males in religious garments,

congregated in what appears to be a synagogue.

        All in violation of Title 18, United States Code, Section 875(c).



                                           DAVID J. FREED
                                           United States Attorney

                                     By:
                                           s/ Sean A. Camoni
                                           SEAN A. CAMONI
                                           Assistant United States Attorney


Date:       March 24, 2020
